 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ETUATE SEKONA,                                     No. 2:17-cv-0346-KJM-EFB P
12                        Plaintiff,
13              v.                                       FINDINGS AND RECOMMENDATIONS
14    JOE LIZARRAGA, et al.,
15                        Defendants.
16

17          Plaintiff, a state prisoner proceeding without counsel in an action brought under 42 U.S.C.

18   § 1983, has filed a motion for a temporary restraining order, ECF No. 52, which defendants

19   oppose, ECF No. 54. For the reasons stated below, it is recommended that the motion be denied.

20          Plaintiff seeks “a hearing for good cause”1 due to the alleged retaliatory acts of “prison

21   officials including the [Kern Valley State Prison] warden.” ECF No. 52 at 1. The retaliatory acts

22   he complains of are all alleged to have occurred at Kern Valley State Prison and include: (1)

23   placement in administrative segregation; (2) failure to transport him to court for a settlement

24   conference; (3) being placed with a cellmate who assaulted him; and (4) being made to suffer

25   unspecified “medical and [mental] anxieties.” Id. at 1-3. But this action proceeds based on

26   claims that arose at Mule Creek State Prison (ECF Nos. 18 & 21), and none of the defendants in

27
            1
               He also asks that the court order his transfer to a different prison due to the alleged
28   retaliation. ECF No. 52 at 4.
                                                         1
 1   this action appear to have had any involvement in or control over the retaliatory acts that plaintiff
 2   alleges in his current motion. The Ninth Circuit has held that:
 3                   [T]here must be a relationship between the injury claimed in the
                     motion for injunctive relief and the conduct asserted in the
 4                   underlying complaint. This requires a sufficient nexus between the
                     claims raised in a motion for injunctive relief and the claims set forth
 5                   in the underlying complaint itself. The relationship between the
                     preliminary injunction and the underlying complaint is sufficiently
 6                   strong where the preliminary injunction would grant relief of the
                     same character as that which may be granted finally. Absent that
 7                   relationship or nexus, the district court lacks authority to grant the
                     relief requested.
 8

 9   Pac. Radiation Oncology, LLC v. Queen’s Med. Ctr., 810 F.3d 631, 636 (9th Cir. 2015).2 That
10   ‘nexus’ does not exist here. Consequently, if plaintiff seeks to litigate these unrelated claims of
11   retaliation, he should file a separate action.
12           Accordingly, it is RECOMMENDED that plaintiff’s motion for temporary restraining
13   order (ECF No. 52) BE DENIED.
14           These findings and recommendations are submitted to the United States District Judge
15   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
16   after being served with these findings and recommendations, any party may file written
17   objections with the court and serve a copy on all parties. Such a document should be captioned
18   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
19   within the specified time may waive the right to appeal the District Court’s order. Turner v.
20   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
21   DATED: March 28, 2019.
22

23

24

25           2
              Although Pacific Radiation Oncology discussed the nexus rule in terms of a request for
26   preliminary injunction, the court concludes that its holding is equally applicable to a request for a
     temporary restraining order. See, e.g., Phillips v. Fremont Inv. & Loan, 2009 U.S. Dist. LEXIS
27   122152, 2009 WL 4898259 at *1 (D. Ariz. Dec. 11, 2009) (citing Brown Jordan Int'l, Inc. v. The
     Mind's Eye Interiors, Inc., 236 F. Supp. 2d 1152, 1154 (D. Haw. 2007)) (“The standard for
28   issuing a [temporary restraining order] is the same as that for issuing a preliminary injunction.”).
                                                         2
